As filed with the Securities and Exchange Commission on April15, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Wireless Ronin Technologies, Inc. (Exact name of registrant as specified in its charter) Minnesota 41-1967918 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 5929 Baker Road, Suite 475 Minnetonka, MN 55345 (952) 564-3500 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Scott W. Koller, President & Chief Executive Officer Wireless Ronin Technologies, Inc. 5929 Baker Road, Suite 475 Minnetonka, MN 55345 (952) 564-3500 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies of Communications to: Paul D. Chestovich Maslon Edelman Borman & Brand, LLP 3300 Wells Fargo Center 90 South Seventh Street Minneapolis, MN 55402 (612) 672-8305 Reed L. Benson, Esq. 4049 S. Highland Drive Salt Lake City, Utah84124 (801)278-9769 Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after this Registration Statement becomes effective, and after the conditions to the completion of the merger of a wholly owned subsidiary of Wireless Ronin Technologies, Inc. with and into Broadcast International, Inc. pursuant to an Agreement and Plan of Merger and Reorganization, dated March 5, 2014, described in the enclosed proxy statement/prospectus, have been satisfied or waived. If the securities being registered on this Form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. ¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyþ If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13c-4(i) (Cross Border Issuer Tender Offer) ¨ Exchange Act Rule 14d-1(d) (Cross-Border Third Party Tender Offer) ¨ TABLE OF CONTENTS CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to Be Registered Amount to Be Registered (1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common stock, $0.01 par value per share 5,951,547 shares The estimated maximum number of shares of common stock, $0.01 par value per share, of Wireless Ronin Technologies, Inc. to be registered consists of shares that may become issuable to holders of Broadcast International, Inc. common stock and debt in connection with the proposed merger described in this proxy statement/prospectus, upon consummation of the merger, calculated as 10,354,062 (estimated number of shares of common stock of Wireless Ronin Technologies outstanding, on a modified fully diluted basis, immediately prior to the effective time of the merger), multiplied by 0.57480315, which is the aggregate amount of shares to be issued by Wireless Ronin Technologies in connection with the merger. Pursuant to Rule 457(c) under the Securities Act, and solely for the purpose of calculating the registration fee, the proposed offering price per share is equal to $0.775, the average of the bid and asked prices per share of common stock of Wireless Ronin Technologies, Inc., as reported on the OTC Markets (OTCQB) on April 9, 2014, within five business days prior to the filing of this registration statement. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. 2 TABLE OF CONTENTS The information in this preliminary proxy statement/prospectus is not complete and may be changed. These securities may not be issued or sold nor may proxies be solicited until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary proxy statement/prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED APRIL, 2014 BROADCAST INTERNATIONAL, INC. WIRELESS RONIN TECHNOLOGIES, INC. Preliminary Proxy Statement/Prospectus PROPOSED MERGER:YOUR VOTE IS VERY IMPORTANT On March 5, 2014, Broadcast International, Inc. (“Broadcast”) entered into an Agreement and Plan of Merger and Reorganization (as amended on April 11, 2014, the “Merger Agreement”) with Wireless Ronin Technologies, Inc. (“Wireless Ronin” or “RNIN”) and Broadcast Acquisition Co., a wholly owned subsidiary of Wireless Ronin.In the proposed merger, Broadcast Acquisition Co. will merge with and into Broadcast, Broadcast will become a wholly owned subsidiary of Wireless Ronin and all shareholders of Broadcast (except those who properly exercise dissenters’ rights under Utah law) will become shareholders of Wireless Ronin. The Boards of Directors of Broadcast and Wireless Ronin have approved the merger and believe that the combination of Broadcast and Wireless Ronin will create more value than either company could achieve individually. At the effective time of the merger (the “Effective Time”), Wireless Ronin will issue to Broadcast shareholders and holders of Broadcast debt that is being converted into shares of Broadcast shares of RNIN’s common stock equal to 36.5% of its outstanding shares, calculated on a modified fully diluted basis (the “RNIN Merger Shares”), as determined immediately prior to the Effective Time.Wireless Ronin and Broadcast estimate that immediately prior to the Effective Time, RNIN will have 10,354,062 shares of common stock outstanding, on a modified fully diluted basis, and as a result 5,951,erger Shares will be issued or issuable in connection with the merger.Wireless Ronin shareholders will continue to own their existing shares of Wireless Ronin common stock, $0.01 par value per share. The number of outstanding shares of Broadcast common stock, on an as converted basis (that is, assuming the full conversion of all Broadcast indebtedness into shares of Broadcast common stock), immediately prior to the Effective Time will affect the number of RNIN Shares to which each holder of BCST shares of common stock, options, warrants and convertible securities is entitled.Assuming approval of the merger and the proposed increase in Broadcast authorized shares by the Broadcast shareholders, and the conversion of all Broadcast indebtedness at negotiated conversion prices of $0.0055 for secured indebtedness and $0.01 for unsecured indebtedness, Wireless Ronin and Broadcast expect that immediately prior to the Effective Time, Broadcast will have an aggregate of 1,273,638,856 shares of common stock outstanding on an as converted basis (the “BCST Outstanding Shares”). Assuming that the estimated number of outstanding RNIN shares of common stock, on a modified fully diluted basis, is 10,354,062, and the estimated number of BCST Outstanding Shares is 1,273,638,856, each as of the Effective Time, Broadcast shareholders as of the Effective Time will be entitled to receive a total of 5,951,547RNIN Merger Shares, with each BCST Outstanding Share representing the right to receive 0.004672erger Shares at the Effective Time (the “Exchange Ratio”), and holders of outstanding options and warrants to purchase BCST shares of common stock as of the Effective Time will have the right to purchase shares of RNIN common stock equal to the product of (i) the number of BCST shares subject to such option or warrant, times (ii) the Exchange Ratio.If the number of BCST Outstanding Shares is different from the amounts respectively set forth above, the Exchange Ratio will change and the number of RNIN Merger Shares to which holders of Broadcast’s common stock and debt are entitled, and the number of shares of RNIN common stock to which holders of Broadcast options and warrants are entitled may be greater or less. If the Merger Agreement is approved and the merger closes, Broadcast will survive the merger as a wholly owned subsidiary of Wireless Ronin and all Broadcast shareholders (except those who properly exercise dissenters’ rights under Utah law) will become shareholders of Wireless Ronin. 3 TABLE OF CONTENTS This preliminary proxy statement/prospectus provides you with detailed information about the special meeting of shareholders of Broadcast called for purposes of considering and approving the Merger Agreement and the merger, and considering and approving an increase in the number of authorized shares of Broadcast common stock to accommodate the conversion of outstanding debt into equity prior to the merger.This preliminary proxy statement/prospectus also provides you with detailed information about the issuance of shares of Wireless Ronin common stock in the merger and other matters.Your vote is very important.If you are a Broadcast shareholder, whether or not you plan to attend the Broadcast special shareholders’ meeting, please submit your proxy as soon as possible to make sure that your shares are represented at the meeting.In addition to being a proxy statement for Broadcast, this document is also a prospectus to be used by Wireless Ronin when issuing Wireless Ronin’s common stock to Broadcast shareholders in connection with the merger. Shares of Wireless Ronin and Broadcast common stock trade on the OTC Markets (OTCQB) under the symbols “RNIN” and BCST,” respectively.On March 5, 2014, the last full trading day prior to the public announcement of the proposed merger, Wireless Ronin’s common stock closed at $0.80 per share and Broadcast’s common stock closed at $0.03 per share. On April 8, 2014, Wireless Ronin’s common stock closed at $0.80 per share and Broadcast’s common stock closed at $0.0122 per share. You should read this entire document carefully. Please pay particular attention to the section entitled “Risk Factors” beginning on page 25 for a discussion of the risks related to the merger, the combined company following completion of the merger, and the business and operations of each of Broadcast and Wireless Ronin.This preliminary proxy statement/prospectus incorporates business and financial information about Broadcast and Wireless Ronin that is not included in or delivered with this preliminary proxy statement/prospectus.If you would like to request documents from Broadcast, please contact Broadcast prior to at the following address: Broadcast International, Inc. Attn: Rodney M. Tiede, President 6952 S. High Tech Drive, Suite C Salt Lake City, Utah Please make such requests prior to, 2014 if you would like them before the Broadcast special shareholders’ meeting.See “Where You Can Find More Information” beginning on page 153. Sincerely, Rodney M. Tiede Scott W. Koller President, President & Chief Executive Officer, Broadcast International, Inc. Wireless Ronin Technologies, Inc. NEITHER THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THE WIRELESS RONIN COMMON STOCK TO BE ISSUED IN THE MERGER OR DETERMINED IF THIS PROXY STATEMENT/PROSPECTUS IS ACCURATE OR ADEQUATE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. This proxy statement/prospectus is dated and was first mailed to shareholders on or about, 2014. 4 TABLE OF CONTENTS BROADCAST INTERNATIONAL, INC. 6952 S. High Tech Drive, Suite C Salt Lake City, Utah NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON, 2014 To the Shareholders of Broadcast International, Inc.: A special meeting of the shareholders of Broadcast International, Inc., a Utah corporation (“Broadcast”), will be held starting at, local time, on , 2014 atfor the following purpose: 1. To consider and vote upon a proposal to approve the Agreement and Plan of Merger and Reorganization, dated as of March 5, 2014, by and among Wireless Ronin Technologies, Inc., a Minnesota corporation, Broadcast Acquisition Co., a Utah corporation and wholly owned subsidiary of Wireless Ronin Technologies, Inc., and Broadcast International, Inc., a Utah corporation, as amended on April 11, 2014 (the “Merger Agreement”), and the merger described therein; and 2. To consider and vote upon a proposal to approve an amendment and restatement of Broadcast’s articles of incorporation that increases the number of authorized shares of Broadcast common stock to 1,500,000,000 shares to accommodate the conversion of all convertible debt prior to the merger. Holders of record of Broadcast common stock at the close of business on, 2014, the record date for the meeting, are entitled to notice of and to vote as a single class on the proposals at the meeting and at any adjournment or postponement thereof. A condition to the consummation of the merger is the approval of the merger by the shareholders of Broadcast. Broadcast’s Board of Directors has determined that the terms of the Merger Agreement and the transactions contemplated by it are advisable and in the best interests of Broadcast and its shareholders, and recommend that shareholders vote at the meeting to approve the Merger Agreement and the transactions contemplated by the Merger Agreement. All shareholders are urged to attend or be represented by proxy at the meeting.If the holders of a majority of shares of Broadcast common stock present or represented by proxy vote to adjourn or postpone the meeting, Broadcast intends to adjourn the meeting until a later date and to vote proxies received at the adjourned or postponed meeting. Shareholders of record can vote their shares by completing and returning the accompanying proxy card in the enclosed business reply envelope. Please note that if you are a beneficial owner of shares registered in the name of your broker, bank, custodian, nominee or other agent (commonly referred to as holding your shares in “street name”), you will have received a voting instruction form with these proxy materials from that organization rather than from Broadcast.In such a case, you should complete and mail the voting instruction form as instructed by your broker, bank, custodian, nominee or other agent to ensure that your vote is counted. Alternatively, please check the voting instruction form sent by your broker, bank, custodian, nominee or other agent to see if it offers telephone or Internet voting.If you hold your shares in street name and you wish to vote in person at the meeting, you must obtain a legal proxy from your broker, bank, custodian, nominee or other agent.To do so, follow the instructions you received with these proxy materials, or contact your broker, bank, custodian, nominee or other agent to request a legal proxy form. If you later find that you can be present at the special meeting or for any other reason desire to revoke your proxy, you may do so at any time before the vote is taken. Please do not send any Broadcast stock certificates at this time. If the merger is completed, forms will be mailed to you with instructions to exchange your Broadcast stock certificates for Wireless Ronin stock certificates. YOUR VOTE IS VERY IMPORTANT. TO ENSURE YOUR REPRESENTATION AT THE MEETING, YOU ARE URGED TO COMPLETE, SIGN AND RETURN THE ENCLOSED PROXY CARD AS PROMPTLY AS POSSIBLE IN THE ENCLOSED POSTAGE-PREPAID ENVELOPE. By Order of the Board of Directors, William Boyd, Chairman , 2014 5 TABLE OF CONTENTS FORWARD-LOOKING STATEMENTS Any statements about the expectations, beliefs, plans, objectives, assumptions or future events or performance of Wireless Ronin and Broadcast are not historical facts and may be forward-looking.These statements are often, but not always, made through the use of words or phrases such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend” and similar words or phrases.Accordingly, these statements involve estimates, assumptions and uncertainties that could cause actual results to differ materially from those expressed.Any forward-looking statements are qualified in their entirety by reference to the risks set forth in this proxy statement/prospectus or incorporated by reference. Because the factors discussed in this proxy statement/prospectus or incorporated by reference could cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by us or on our behalf, you should not place undue reliance on any such forward-looking statements.These statements are subject to risks and uncertainties—both known and unknown—which could cause actual results and developments to differ materially from those expressed or implied in such statements.Such risks and uncertainties relate to, among other factors: · the integration of the businesses, management and employees of Wireless Ronin and Broadcast; · the growth and growth strategies of Wireless Ronin and Broadcast; · the ability of Wireless Ronin and Broadcast to successfully manage relationships with customers and other important relationships after the merger; · the willingness of customers of Wireless Ronin and Broadcast to continue using the services and products of the combined company after the merger; · the challenges encountered in managing a combined company with larger operations; · the ability to retain key employees of Wireless Ronin and Broadcast; · the ability of management of Wireless Ronin and Broadcast to focus on and continue to successfully operate their respective businesses while the merger is pending; · the compatibility of technologies and systems of Wireless Ronin and Broadcast; and · the compatibility of business cultures of Wireless Ronin and Broadcast. Forward-looking statements are based upon beliefs and assumptions of the management of Wireless Ronin and Broadcast and are made only as of the date of this prospectus. We undertake no obligation to publicly update or revise any forward-looking statements included or incorporated by reference in this prospectus or to update the reasons why actual results could differ from those contained in such statements, whether as a result of new information, future events or otherwise, except to the extent required by federal securities laws. Forward-looking statements may be contained in this prospectus (and the documents incorporated by reference herein) under “Risk Factors,” or may be contained in the Annual Reports on Form10-K or in the Quarterly Reports on Form10-Q of Wireless Ronin and Broadcast under headings such as “Management’s Discussion and Analysis of Financial Conditions and Results of Operations” and “Business,” or in the Current Reports on Form8-K of Wireless Ronin and Broadcast, among other places. Prospective investors should consider all risks and uncertainties disclosed in our filings with the Securities and Exchange Commission described below under the heading “Where You Can Find More Information.” 6 TABLE OF CONTENTS TABLE OF CONTENTS Page Questions and Answers About the Proposed Merger 11 Summary 17 The Companies 17 The Merger 18 What you will Receive in the Merger 18 Treatment of Stock Options and Warrants 18 Recommendation of Broadcast’s Board of Directors 18 Interests of Directors and Executive Officers in the Merger 18 Dissenters’ Rights 19 Broadcast Shareholders’ Meeting 19 Board of Directors and Management Following the Merger 19 Governmental and Regulatory Approvals 20 Tax Considerations 20 Exchange of Broadcast Common Stock 20 Accounting Treatment 21 Effective Time of the Merger; Exchange of Shares 21 Conditions to the Merger 21 Federal and State Regulatory Requirements 22 Termination of Merger Agreement 22 Summary Consolidated Financial Data of Wireless Ronin 22 Summary Consolidated Financial Data of Broadcast 23 Equivalent and Comparative Per Share Information 23 Market Price Data and Dividend Information 24 Risk Factors 25 Risks Related to the Merger 25 Risks Related to Wireless Ronin’s Business 29 Risks Related to Wireless Ronin’s Securities 39 Risks Related to Broadcast’s Business 41 7 TABLE OF CONTENTS The Broadcast Special Shareholders’ Meeting 45 Matters to Be Considered 45 Recommendation of Broadcast’s Board of Directors 45 Record Date and Voting 45 Vote Required 45 Quorum; Abstentions and Broker Non-Votes 45 Voting Shares Held by Broadcast Executive Officers, Directors and Affiliates 46 Proxies 46 Counting Your Vote 46 How to Change Your Vote 47 Solicitation of Proxies and Expenses 47 Meeeting Proposal No. 1 — Approval of the Merger Agreement and Merger 48 General 48 Background of the Merger 48 Wireless Ronin’s Reasons for the Merger 51 Broadcast’s Reasons for the Merger; Recommendations to Shareholders 53 Interests of Directors and Executive Officers in the Merger 54 Meeting Proposal No. 2—Amendment of Broadcast’s Articles of Incorporation 55 Overview 55 Reasons for Increase in Authorized Shares 55 Effects of the Increase in Authorized Shares 55 Vote Required; Recommendation of Broadcast Board of Directors 56 Unaudited Pro Forma Condensed Combined Financial Information 57 The Merger Agreement 60 General 60 Conversion of Broadcast Shares 60 Treatment of Stock Options and Warrants 60 Exchange of Stock Certificates 60 Expenses 61 Broadcast Dissenters’ Rights 61 The Effective Time 62 The Surviving Corporation 62 Representations and Warranties 63 Covenants; Conduct of Business Before the Merger 64 Indemnification and Insurance 68 Obligations of the Boards of Directors with Respect to Recommendations and Shareholder Approvals 69 Limitation on Solicitation, Negotiation and Discussion of Other Acquisition Proposals 70 Material Adverse Effect 71 Conditions to the Merger 72 Conditions to the Obligations of Wireless Ronin and Broadcast Acquisition Co. 72 Conditions to the Obligations of Broadcast 73 Termination of the Merger Agreement 74 Expenses and Termination Fees 76 Consequences to Shareholders Exercising Dissenters’ Rights 77 Backup Withholding 77 Acceleration of Broadcast Director Options 77 Advisory Fee 77 8 TABLE OF CONTENTS Information About Wireless Ronin 78 Properties 89 Legal Proceedings 89 Management’s Discussion and Analysis of Financial Condition and Results of Operations of Wireless Ronin 90 Transfer Agent and Registrar Listing Description of Wireless Ronin Capital Stock Common Stock Dividend Policy Undesignated Preferred Stock Anti-Takeover Provisions Information About Broadcast Broadcast’s Business Description Properties Legal Proceedings Management’s Discussion and Analysis of Financial Condition and Results of Operations of Broadcast Transfer Agent and Registrar Listing Security Ownership of Certain Beneficial Owners and Management of Broadcast Board of Directors and Management of Wireless Ronin Following the Merger Executive Compensation Wireless Ronin Executive Compensation Summary Compensation Table Outstanding Equity Awards At Fiscal Year-End Potential Payments upon Change in Control Employment Agreements Non-Employee Director Compensation Director Compensation Table Wireless Ronin Compensation Committee Certain Relationships and Related Transactions Broadcast Executive Compensation Security Ownership of Certain Beneficial Owners and Management of Wireless Ronin After the Merger Comparative Rights of Broadcast Shareholders and Wireless Ronin Shareholders Other Matters Shareholder Proposals Legal Matters Experts Other Proposals Undertakings of Wireless Ronin Where You Can Find More Information Financial Statements Index to Financial Statements of Wireless Ronin and Broadcast F-1 9 TABLE OF CONTENTS APPENDICES A. Agreement and Plan of Merger and Reorganization, dated as of March 5, 2014, by and among Wireless Ronin, Inc., Broadcast Acquisition Co., and Broadcast International, Inc., and Amendment to the Agreement and Plan of Merger and Reorganization, dated April 11, 2014 (without exhibits and schedules) B. Part 13 of the Utah Revised Business Corporation Act C. Amendment to Articles of Incorporation of Broadcast International, Inc. 10 TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE PROPOSED MERGER Q1. Why are Wireless Ronin and Broadcast proposing the merger? A1. The Boards of Directors of Wireless Ronin and Broadcast identified several reasons for the merger, including the anticipated synergies from the merger resulting in a larger company with greater critical mass, lower expenses, a stronger capital structure, the opportunity to expand the volume of business and the potential to expand into areas of activity that would provide additional revenues on a recurring basis as well as the opportunity to retain and attract qualified personnel. Broadcast’s board took into consideration, among other things: · Broadcast’s audited consolidated financial statements for the year ended December 31, 2013 contain a “going concern” qualification.As discussed in Note 3 of the Notes to Broadcast’s Consolidated Financial Statements, Broadcast has incurred substantial losses and has not demonstrated the ability to generate sufficient cash flows from operations to satisfy its liabilities and sustain operations.Because of these conditions, Broadcast’s independent auditors have raised substantial doubt about its ability to continue as a going concern. · The company’s convertible indebtedness, including accrued interest, exceeds $6,000,000, the majority of which is secured by a lien on all of the company assets, and its current business will not service the debt nor provide any possibility for repayment and the company has not been able to locate equity investors to provide funding to retire the indebtedness. · The company has in excess of $1,000,000 in trade payables and accrued expenses and its current business will not provide any possibility of repayment. · The company’s current expectation that it would continue to need additional resources of at least $500,000 to continue operations through the year end. · The company’s sole asset is its intellectual property and the merger is the best possibility to leverage those assets and create shareholder value. · the Broadcast board’s assessment that no alternatives were reasonably likely to present more favorable opportunities for Broadcast to create greater value for its shareholders, taking into account the financial condition of Broadcast, as well as its belief that the combination of the businesses of Broadcast and Wireless Ronin offered the best alternative for continuing the business and that the combined entity might be in a better position to become cash flow positive as it would have greater expertise and offerings in the digital signage industry. The Wireless Ronin Board of Directors consulted with senior management, outside legal counsel and its financial advisor, reviewed a significant amount of information, and considered the following factors in reaching its conclusion to approve the merger: · Wireless Ronin as a company needs to rapidly get to scale to provide long-term visibility to sustained profitability.Since inception, it has had limited revenue from the sale of its products and services, and has incurred net losses. Wireless Ronin incurred net losses of $3.6 million and $5.4 million for the years ended December 31, 2013 and 2012, respectively. As of December 31, 2013, Wireless Ronin had an accumulated deficit of $98.0 million. Wireless Ronin has not been profitable in any year of its operating history and anticipates incurring additional losses into the foreseeable future. · Based on the aforementioned financial performance of Wireless Ronin, Wireless Ronin spent more than two years analyzing a range of strategic opportunities to accelerate growth and maximize shareholder value. · Broadcast was also looking for opportunities to drive growth and increase shareholder value. This search was intensified upon the failure of its potential merger transaction with AllDigital in November of 2013. 11 TABLE OF CONTENTS · Following an extensive review and due diligence process, merging was determined to be the best alternative for both companies and their shareholders, capitalizing on the combined technical, client and cost synergies. · The combined company will continue to pursue organic and inorganic growth initiatives to further accelerate growth and maximize shareholder value. The foregoing information and factors considered by the Wireless Ronin Board of Directors are not intended to be exhaustive but are believed to include all of the material factors considered by the Wireless Ronin Board of Directors. In view of the wide variety of factors considered in connection with its evaluation of the merger and the complexity of these matters, the Wireless Ronin Board of Directors did not find it useful, and did not attempt, to quantify, rank or otherwise assign relative weights to these factors. In considering the factors described above, individual members of the Wireless Ronin Board of Directors may have given different weight to different factors. The Wireless Ronin Board of Directors conducted an overall analysis of the factors described above, including thorough discussions with, and questioning of, Wireless Ronin’s management and legal and financial advisors, and considered the factors overall to be favorable to, and to support, its determination. In the opinion of the respective boards of Wireless Ronin and Broadcast, the proposed merger represents a step forward in the business, financial, and compliance improvement of Broadcast and Wireless Ronin. By combining, Wireless Ronin and Broadcast can more effectively and efficiently manage the process of improving operations and performance. Management of both companies believes the merger will result in significant savings and will eliminate duplicative costs that both companies currently have as a result of being small public companies.The Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”) and the Securities and Exchange Commission (the “SEC”) regulations governing public companies have increased the costs of compliance for public companies, the costs of which are difficult to absorb for small public companies. As a result of Sarbanes-Oxley and these SEC regulations, public companies must now expend significant human, informational and capital resources.Internal and external legal and audit costs, as well as director and other fees, have also become quite burdensome on small public companies attempting to achieve growth and profitability. Management of Wireless Ronin and Broadcast also believe that combining the companies will improve trading of Wireless Ronin’s shares after the merger, which is advantageous to shareholders.Shares of Wireless Ronin and Broadcast common stock trade on the OTC Markets (OTCQB), and the trading volume of their shares is minimal.In addition, micro-cap companies, such as Wireless Ronin and Broadcast, continue to experience difficulties in attracting interest from the investor community, limiting access to the capital markets. Q2. What will Broadcast shareholders receive for their Broadcast shares? A2. All of the shares of Broadcast common stock outstanding at the time of the merger will be exchanged for shares of Wireless Ronin common stock, the amount of which is based upon the number of Broadcast shares outstanding on an as-converted basis (that is, assuming the full conversion of all Broadcast indebtedness into shares of Broadcast common stock), and the number of outstanding shares of Wireless Ronin common stock, on a modified fully diluted basis, immediately prior to the merger.At the time of the merger, Wireless Ronin will issue to Broadcast shareholders, and agree to issue upon the exercise of outstanding Broadcast options and warrants, a number of shares of Wireless Ronin common stock that in the aggregate equal 36.5% of the outstanding shares of Wireless Ronin calculated on a modified fully diluted basis.In this regard, Wireless Ronin and Broadcast estimate that, immediately prior to the merger, Wireless Ronin will have 10,354,062 shares of common stock outstanding, on a modified fully diluted basis, and as a result 5,951,547 shares of Wireless Ronin common stock will be issued or issuable in connection with the merger (the “RNIN Merger Shares”).Wireless Ronin and Broadcast also expect that, immediately prior to the merger, Broadcast will have an aggregate of 1,273,638,856 shares of common stock outstanding on an as-converted basis (the “BCST Outstanding Shares”).The BCST Outstanding Shares are expected to increase from 111,370,878 to 1,273,638,856 as a result of the anticipated conversion of all outstanding secured and unsecured convertible notes, conversion of new debt required to satisfy account payable obligations as required under the Merger Agreement, issuance of shares to our investment advisor in consideration of its fees, and settlement of restricted stock units previously granted to members of Broadcast’s Board of Directors.All of the conversion of debt of BCST will be at conversion prices ranging from $.0055 per share to $.01 per share. Assuming that the estimated number of outstanding RNIN shares of common stock, on a modified fully diluted basis, is 10,354,062, and the estimated number of BCST Outstanding Shares is 1,273,638,856, each as of the Effective Time, Broadcast shareholders as of the Effective Time will be entitled to receive a total of 5,951,hares, with each BCST Outstanding Share representing the right to receive 0.004672erger Shares as a result of the merger (the “Exchange Ratio”).If the number of RNIN Merger Shares or BCST Outstanding Shares is different from the amounts respectively set forth above, the Exchange Ratio will change and the number of RNIN Merger Shares to which holders of Broadcast’s common stock are entitled may be greater or less. 12 TABLE OF CONTENTS Q3. What will the holders of Broadcast warrants and options receive in the merger? A3. If the merger is completed, each Broadcast warrant and option that remains outstanding and unexercised following the Effective Time will remain outstanding and become exercisable for Wireless Ronin common stock. The terms and conditions of the warrants and options will remain the same, except that the number of shares covered by the option or warrant, and the exercise price will be adjusted to reflect the Exchange Ratio. As noted in Q&A 2, Wireless Ronin and Broadcast presently believe that 5,951,erger Shares will be issuable by Wireless Ronin in connection with the merger and 1,273,638,utstanding Shares, on an as-converted basis (that is, assuming the full conversion of all Broadcast indebtedness into shares of Broadcast common stock), will be outstanding immediately prior to the merger.Assuming these numbers are correct, the number of shares of common stock for which Broadcast warrants and options will be exercisable after the merger will be equal to 0.004672869 times the number of shares of Broadcast common stock that were purchasable immediately prior to the merger.After the merger, the exercise price per share under outstanding options and warrants will be equal to the quotient obtained by dividing the exercise price prior to the merger by the Exchange Ratio.If the number of RNIN Merger Shares or BCST Outstanding Shares is different from the amounts respectively set forth above, the Exchange Ratio will change and the number of RNIN Merger Shares to which such options and warrants convert, and the exercise price of such options and warrants, may be greater or less. Q4. Will Wireless Ronin shareholders receive any shares as a result of the merger? A4. No.After the merger, Wireless Ronin shareholders will continue to hold the same Wireless Ronin shares the owned prior to the merger. Q5. What will the name of each company be after the merger? A5. The name of Wireless Ronin and Broadcast will remain unchanged after the merger, with Broadcast becoming a wholly owned subsidiary of Wireless Ronin. Q6. What risks should I consider before voting at the meeting? A6. You should review “Risk Factors” starting on page 25.You should also review the factors considered by Broadcast’s Board of Directors in making their recommendations to Broadcast’s shareholders.See “Recommendation of Broadcast’s Board of Directors” starting on page 18. Q7. What shareholder approvals are needed? A7. The affirmative vote of a majority of the shares of Broadcast’s common stock outstanding on the record date is required to approve the merger. As of the close of business on the Broadcast record date for the special meeting (, 2014), Broadcast’s directors, officers and their respective affiliates beneficially owned and were entitled to vote approximately 3,272,041 shares of Broadcast common stock in the aggregate, or approximately 2.9% of the voting power of Broadcast’s shares entitled to vote at the special meeting. Wireless Ronin’s shareholders are not required to approve the merger. Q8. Will the Broadcast shareholders be able to trade the Wireless Ronin common stock that they receive in the merger? A8. Yes.Wireless Ronin’s common stock is quoted on the OTC Markets (OTCQB) under the symbol “RNIN.” The Wireless Ronin common stock that the Broadcast shareholders receive will be freely tradable. Q9. Will the Broadcast shareholders recognize gain or loss for tax purposes as a result of the merger? A9. The merger has been structured as a “reorganization” for United States federal income tax purposes. In general, Broadcast shareholders will not recognize gain or loss for United States federal income tax purposes by exchanging their Broadcast shares for any Wireless Ronin shares in the merger. Broadcast shareholders who are not U.S. residents or taxpayers may be subject to certain special rules, and this summary may not apply to all Broadcast shareholders. No ruling from the Internal Revenue Service has been or will be sought in connection with the merger. The Broadcast shareholders are urged to carefully review the detailed summary of the material United States federal income tax consequences of the merger set forth in this proxy statement/prospectus and to consult with and rely solely upon your own tax advisor to determine your particular tax consequences resulting from the merger. 13 TABLE OF CONTENTS Q10. Am I entitled to dissenters’ or appraisal rights? A10. Yes. Under Utah law, Broadcast shareholders have the right to dissent from the merger and to receive payment in cash for the fair value of their shares of Broadcast common stock, as determined by the Utah Revised Business Corporation Act. In order to perfect dissenter’s rights, Broadcast shareholders must give written demand for appraisal of their shares before the taking of the vote on the merger at the special meeting and must not vote in favor of adoption of the Merger Agreement. Merely voting against adoption of the Merger Agreement will not protect your dissenter’s rights. In order to protect your dissenter’s rights, you must adhere to all of the requirements set forth in Part 13 of the Utah Revised Business Corporation Act.A copy of Part 13 of the Utah Revised Business Corporation Act is included as Appendix B to this proxy statement/prospectus. Q11. Does the Board of Directors of Broadcast recommend voting in favor of the Broadcast merger? A11. Yes. After careful consideration, Broadcast’s Board of Directors recommends that its shareholders vote in favor of the proposed merger. Q12. When do you expect the merger to be completed? A12. Broadcast and Wireless Ronin are working toward completing the merger as quickly as possible. The parties anticipate holding a closing and completing the transaction as soon as practicable following approval of the Merger Agreement at the Broadcast shareholders’ meeting. Q13. When and where is the special meeting? A13. The Broadcast special meeting will take place on , 2014 at , local time, at . Q14. What if I do not vote? A14. If you fail to respond, your shares will not count toward the quorum necessary to conduct the vote at the meeting, and will effectively be a vote against the merger.The failure to vote does not, in itself, protect your dissenter’s rights under Utah law.If you sign, date and mail your proxy card without identifying how you want to vote with respect to the merger, your proxy will be voted “FOR” approval of the merger.If you sign, date and mail your proxy card and indicate that you intend to withhold your vote on a proposal, it will have the same effect as a vote “AGAINST” that proposal.You may also vote by appearing at the special meeting and voting in person. Q15. If my shares are held in “street name” by my broker, will my broker automatically vote my shares for me? A15. Generally, no. You should instruct your bank, broker or other nominee how to vote your shares.Brokers who hold shares for the accounts of their clients may vote such shares either as directed by their clients or in their own discretion if permitted by the stock exchange or other organization of which they are members.If your broker does not receive voting instructions from you, your shares will not be voted on the adoption of the Merger Agreement.Please check the voting information form used by your broker to see if it offers telephone or Internet voting. Q16. What if I fail to instruct my broker? A16. Generally, the broker holding your shares in “street name” may vote the shares only if you provide the broker with appropriate instructions. If you fail to instruct your broker to vote your shares and the broker submits an unvoted proxy, the resulting “broker non-vote” will be counted for the purpose of determining the existence of a quorum at the special meeting, but will not be voted on the proposals at the special meeting.A broker non-vote will not be considered a vote cast at the Broadcast special meeting.A broker non-vote will have the same effect as a vote “AGAINST” the proposals at the Broadcast special meeting. 14 TABLE OF CONTENTS Q17. Can I change my vote after I have delivered my proxy? A17. Yes. You can change your vote at any time before your proxy is voted at the special meeting. You can do this in one of three ways: First, you can revoke your proxy. Second, you can submit a new proxy bearing a later date. If you choose either of these two methods, you must submit your notice of revocation or your new proxy to the secretary of Broadcast before the special meeting. If your shares are held in an account at a brokerage firm or bank, you should contact your brokerage firm or bank to change your vote. Third, if you are a holder of record, you can attend the special meeting and vote in person. Simply attending the special meeting, however, will not revoke your proxy.Please note that if your shares are held in “street name” by a broker, bank or other nominee, and you wish to vote in person at the special meeting, you must bring to the meeting a letter from the broker, bank or other nominee confirming your beneficial ownership of the shares to be voted. Q18. How can I exchange my shares of Broadcast? A18. Registrar and Transfer Company will act as exchange agent and will forward detailed instructions to you regarding the surrender of your share certificates, together with a letter of transmittal, promptly after the merger is completed. You should not submit your certificates to Registrar and Transfer Company until you have received these materials. Q19. What do I need to do now? A19. Please carefully read and consider the information contained in this proxy statement/prospectus., please respond by completing, signing and dating your proxy card or voting instructions and returning it in the enclosed postage-paid envelope. In order to assure that we obtain your vote, please deliver your proxy as instructed even if you plan to attend the meeting in person. Q20. Who can help answer my questions? A20. If you are a shareholder of Broadcast and have any questions about the merger or how to submit your proxy, or if you need additional copies of the proxy statement/prospectus or the enclosed proxy card or voting instructions, you should contact: Broadcast International, Inc. 6952 S. High Tech Drive Salt Lake City, UT 84047 Attention: Rodney M. Tiede Facsimile: (801) 562-1773 Phone: (801) 562-2252 PLEASE REQUEST DOCUMENTS FROM BROADCAST NO LATER THAN, 2014. UPON REQUEST, BROADCAST WILL DEPOSIT IN FIRST-CLASS MAIL ANY DOCUMENTS REQUESTED THE NEXT BUSINESS DAY. See the section entitled “Where You Can Find More Information” on page 146 of this proxy statement/prospectus for more information about the documents referred to in this proxy statement/prospectus. You should rely only on the information contained in this proxy statement/prospectus in deciding how to vote on the proposal described in this proxy statement/prospectus.No one has been authorized to provide you with information that is different from that contained in this proxy statement/prospectus.This proxy statement/prospectus is dated , 2014.You should not assume that the information contained in this proxy statement/prospectus is accurate as of any date other than that date. 15 TABLE OF CONTENTS This proxy statement/prospectus does not constitute an offer to sell, or a solicitation of an offer to buy, any securities or the solicitation of a proxy, in any jurisdiction to or from any person to whom it is unlawful to make any such offer or solicitation in such jurisdiction. Information contained in this proxy statement/prospectus regarding Wireless Ronin and Broadcast Acquisition Co., its wholly owned subsidiary created in connection with the merger, has been provided by Wireless Ronin and information contained in this proxy statement/prospectus regarding Broadcast has been provided by Broadcast. The Broadcast proxy accompanying this proxy statement/prospectus is solicited on behalf of Broadcast’s Board of Directors. Wireless Ronin will bear the costs of preparing and filing this proxy statement/prospectus with the SEC, and Broadcast will bear all other costs of the sending of this proxy statement/prospectus to Broadcast shareholders and the solicitation of proxies from such shareholders. Following the mailing of this proxy statement/prospectus, the directors, officers, employees and agents of Broadcast may solicit proxies in person, by mail, or by telephone, facsimile or other electronic methods without additional compensation other than reimbursement for their actual expenses. 16 TABLE OF CONTENTS SUMMARY This summary highlights selected information contained elsewhere in this proxy statement/prospectus.It may not contain all of the information that may be important to you. Before voting, you should carefully read the entire proxy statement/prospectus, the appendices and other documents to which this proxy statement/prospectus refers in their entirety to fully understand the Merger Agreement and the transactions contemplated by the Merger Agreement. The Companies Wireless Ronin Technologies, Inc. Wireless Ronin (sometimes referred to as “RNIN”) is a Minnesota corporation incorporated on March 23, 2000.It is a marketing technologies company with leading expertise in content and emerging digital media solutions, including dynamic digital signage, interactive kiosk, mobile, social media and web, that enable RNIN’s customers to transform how they engage with their customers.RNIN is able to provide an array of marketing technology solutions to its customers through a proprietary suite of software applications marketed as RoninCast.RoninCast software and associated applications that provide an enterprise, web-based or hosted content delivery system that manages, schedules and delivers digital content over wireless or wired networks. Additionally, RoninCast software’s flexibility allows us to develop custom solutions for specific customer applications. In August 2007, Wireless RNIN acquired privately held McGill Digital Solutions, Inc. (now known as Wireless Ronin Technologies (Canada), Inc. (“RNIN Canada”)). Based in Windsor, Ontario Canada, RNIN Canada provides custom interactive software solutions, content engineering / creative services, and is home to RNIN’s automotive business development team.Through e-learning and e-marketing, RNIN Canada develops the competencies and knowledge of the people who most influence product sales—sales associates and their customers. Due to losses suffered from operations for the year ended December 31, 2013, RNIN’s independent registered public accounting firm expressed substantial doubt about RNIN’s ability to continue as a going concern. RNIN does not currently have sufficient capital resources to fund its operations beyond April 2014.RNIN continues to experience operating losses. RNIN’s management continues to seek financing on favorable terms.Nevertheless, RNIN may be unable to obtain any such financing on favorable terms, if at all.At present, RNIN has no commitments for any additional financing.If RNIN is unable to generate sufficient revenue, find financing, or adjust its operating expenses so as to maintain positive working capital, then it likely will be forced to cease operations and investors will likely lose their entire investment. Broadcast International, Inc. Through BI Networks, Broadcast installs, manages and supports private communication networks for large organizations that have widely-dispersed locations or operations.Its enterprise clients use these networks to deliver digital signage solutions, training programs, product announcements, entertainment and other communications to their employees and customers.Broadcast uses a variety of delivery technologies, including satellite, Internet streaming and WIFI, depending on the industry standard products and equipment sold by other companies. In July 2009, Broadcast entered into a $10.1 million, three-year contract with a national bank to provide technology and digital signage services to approximately 2,100 of its more than 6,000 retail and administrative locations throughout North America.This digital signage network grew to approximately 2,500 retail banking sites.For the past three years this has been Broadcast’s largest customer, but in December 2012, Broadcast was notified that a new vendor would begin servicing the customer.Although Broadcast may continue providing some services, its revenues from this customer have decreased by approximately 90%.In addition, Broadcast signed a master license agreement to be a vendor for a customer to provide digital signage software and services for educational training purposes to over 16,000 locations, which may be present a significant opportunity.This customer has paid Broadcast for development engineering work, but as yet Broadcast has not entered into a statement of work defining the price and terms of a contemplated beta test that will need to be completed and approved before any wider rollout can begin and there is no assurance that that will be completed.Because Broadcast has not continued with its largest customer and has not replaced those revenues with new customers, it has severely scaled back its operations. 17 TABLE OF CONTENTS The Merger Wireless Ronin and Broadcast have entered into an Agreement and Plan of Merger and Reorganization (as amended, the “Merger Agreement”) that sets forth the terms by which Broadcast will merge into a wholly owned subsidiary of Wireless Ronin. As a result of the merger, Broadcast will become a wholly owned subsidiary of Wireless Ronin, shares of Wireless Ronin common stock will be issued to shareholders of Broadcast in exchange for their shares of Broadcast common stock, and Wireless Ronin common stock will be issued upon the exercise of a holder of outstanding options and warrants to purchase Broadcast common stock. What You Will Receive in the Merger All of the shares of Broadcast common stock outstanding at the time of the merger will be exchanged into shares of Wireless Ronin common stock, the amount of which is based upon the number of Broadcast shares outstanding on an as converted basis (that is, assuming the full conversion of all Broadcast indebtedness into shares of Broadcast common stock), and the number of outstanding shares of Wireless Ronin common stock, on a modified fully diluted basis, immediately prior to the merger.At the time of the merger, Wireless Ronin will issue to Broadcast shareholders, and agree to issue upon the exercise of outstanding Broadcast options and warrants, a number of shares of Wireless Ronin common stock that aggregate to 36.5% of its outstanding shares calculated on a modified fully diluted basis.Wireless Ronin and Broadcast estimate that, immediately prior to the merger, Wireless Ronin will have 10,354,062 shares of common stock outstanding on a modified fully diluted basis, and as a result 5,951,547 shares of Wireless Ronin common stock will be issued or issuable in connection with the merger (the “RNIN Merger Shares”).Wireless Ronin and Broadcast also expect that, immediately prior to the merger, Broadcast will have an aggregate of 1,273,638,856 shares of common stock outstanding on an as-converted basis (the “BCST Outstanding Shares”).Assuming that these share numbers are accurate, Broadcast shareholders as of the Effective Time will be entitled to receive a total of 5,951,hares, with each BCST Outstanding Share representing the right to receive 0.004672erger Shares as a result of the merger (the “Exchange Ratio”).If the number of RNIN Merger Shares or BCST Outstanding Shares is different from the amounts respectively set forth above, the Exchange Ratio will change and the number of RNIN Merger Shares to which holders of Broadcast’s common stock are entitled may be greater or less.Broadcast shareholders will have no shareholder rights in Broadcast after the merger. Treatment of Stock Options and Warrants When the merger is completed, each Broadcast option and warrant that remains outstanding and unexercised following the Effective Time will be become exercisable for Wireless Ronin common stock. The terms and conditions of the option and warrants will remain the same, except that (i) the number of shares of Wireless Ronin common stock purchasable thereunder will equal the number (rounded down to the nearest whole number) determined by multiplying (x) the number of Broadcast shares subject to such Broadcast stock option immediately prior to the Effective Time by (y) the Exchange Ratio, and (ii) the price per share at which Wireless Ronin common stock may be purchased thereunder will equal the number determined by dividing (a) the exercise price per Broadcast share purchasable thereunder by (b) the Exchange Ratio. Recommendation of Broadcast’s Board of Directors Broadcast’s Board of Directors believes that the merger is fair to Broadcast’s shareholders and in their best interests, and voted to approve the Merger Agreement, and recommends that all shareholders vote “FOR” the adoption of the Merger Agreement and “FOR” the proposal to amend Broadcast’s articles of incorporation.Broadcast’s Board of Directors considered a number of factors in determining to approve and adopt the Merger Agreement and the merger.These considerations are described in the section entitled “Proposal I — The Merger — Broadcast’s Reasons for the Merger; Recommendations to Shareholders” starting on page 53. No Fairness Opinion Broadcast did not obtain any fairness opinion from its financial adviser in connection with the Merger Agreement. Interests of Directors and Executive Officers in the Merger Officers and directors of Wireless Ronin and Broadcast have financial interests in the merger, some of which align with those of their respective shareholders, and others are different from, or are in addition to, their respective shareholders.As of April 9, 2014, directors and executive officers of Broadcast and their affiliates beneficially owned approximately 2.9% of the outstanding shares of Broadcast common stock, excluding stock options, warrants, restricted stock units and convertible notes payable, or 6.14% of the outstanding shares of Broadcast common stock on an as converted basis (that is, assuming the full conversion of all Broadcast indebtedness into shares of Broadcast common stock). After the conversion of all of the Broadcast convertible debt and the issuances to pay Broadcast’s advisor at the Effective Time, the officers and directors are expected to own approximately 20.3% of the BCST Outstanding Shares immediately prior to the merger.As of April 9, 2014, directors and executive officers of Wireless Ronin and their affiliates beneficially owned approximately 33.8% of the outstanding shares of Wireless Ronin’s common stock, excluding stock options, warrants and conversion of convertible notes payable, or 31.5% of the outstanding shares of Wireless Ronin common stock on a fully diluted basis (that is, assuming the exercise in full of all options, warrants and conversion of convertible notes payable). 18 TABLE OF CONTENTS Some of the directors and executive officers of Wireless Ronin and Broadcast have interests in the merger that are different from, or are in addition to, the interests of their company’s shareholders. These interests include the following: · Don Harris, a director of Broadcast, will be appointed to Wireless Ronin’s Board of Directors at the time of the merger. · Don Harris, a director and a member of the executive committee acting as Chief Executive Officer of Broadcast, is the holder of $1,402,411 in principal amount of Broadcast convertible debt, including accrued interest, which is expected to be converted into an aggregate of 254,983,818 shares of Broadcast common stock immediately prior to the Effective Time using a negotiated conversion rate.As a result of this anticipated conversion, Broadcast expects that Mr. Harris will then beneficially own approximately 20% of the BCST Outstanding Shares. The Wireless Ronin Board of Directors and the Broadcast Board of Directors were respectively aware of and discussed the foregoing potential conflicting interests of their officers and directors when they approved the merger. Dissenters’ Rights Under Utah law, Broadcast shareholders have the right to dissent from the merger and to receive payment in cash for the fair value of their shares of Broadcast common stock.This right of appraisal is subject to a number of restrictions and technical requirements.Generally, in order to exercise appraisal rights, a Broadcast shareholder must: (1) send to Broadcast a written demand for appraisal in compliance with Utah law before the vote on the merger; and (2) not vote in favor of the merger. Merely voting against the merger will not protect a Broadcast shareholder’s rights to appraisal.In order to protect such rights, the shareholder must adhere to all of the requirements set forth under Utah law.The requirements under Utah law for exercising appraisal rights are described in further detail in the section entitled “Broadcast Dissenters’ Rights” starting on page 61.The relevant section of Utah law regarding dissenters’ rights is reproduced and included as Appendix B to this proxy statement/prospectus. If you are a Broadcast shareholder and you vote for the merger, you will waive your rights to seek appraisal of your shares of Broadcast common stock under Utah law. Broadcast Shareholders’ Meeting The Broadcast special shareholder meeting will be held on, 2014 at, local time, at. If you are a beneficial owner of Broadcast’s common stock at the close of business on, 2014, which Broadcast’s Board of Directors has established as the record date, you are entitled to vote at the special shareholders’ meeting.Broadcast shareholders are entitled to one vote for each share held of record on each matter submitted to a vote of shareholders.The holders of a majority of the outstanding common shares entitled to vote at the special meeting must be present in person or represented by proxy in order for Broadcast to transact business. The affirmative vote of the holders of a majority of the outstanding shares of Broadcast common stock is required to adopt the Merger Agreement. Board of Directors and Management Following the Merger Immediately following the Effective Time, Wireless Ronin’s Board of Directors will consist of the following five persons:Messrs. Stephen F. Birke (Chairman of the Board), Scott W. Koller, Kent O. Lillemoe, Howard P. Liszt and Don Harrison.Wireless Ronin and Broadcast presently expect that Messrs. Birke, Lillemoe, Liszt and Harris will be independent directors. 19 TABLE OF CONTENTS Governmental and Regulatory Approvals Other than the SEC declaring Wireless Ronin’s registration statement on Form S-4 relating to this transaction effective, and any state blue sky filings that may be required, Wireless Ronin and Broadcast do not believe that any additional material governmental filings are required in connection with the merger. Tax Considerations We anticipate that the merger will be a tax-free reorganization for U.S. federal income tax purposes, and that Broadcast shareholders will recognize no gain or loss upon conversion of their Broadcast common stock into shares of Wireless Ronin common stock, except with respect to cash received, if any, in lieu of fractional shares. Broadcast shareholders may, however, recognize income, gain or loss in connection with the exercise of dissenters’ rights. Broadcast shareholders should consult with their own tax advisers concerning the federal income tax consequences of the merger, as well as the applicable state, local, foreign or other tax consequences, based upon your individual circumstances. Exchange of Broadcast Common Stock It is expected that the merger will constitute a reorganization for United States federal income tax purposes within the meaning of Section 368(a) of the Internal Revenue Code. Accordingly, the following the material United States federal income tax consequences that will generally result from treatment of the merger as a reorganization described in Section 368(a) of the Internal Revenue Code: · A holder of Broadcast common stock will not recognize any gain or loss upon the receipt of Wireless Ronin common stock in exchange for Broadcast common stock in the merger. · A Broadcast shareholder’s aggregate tax basis in the Wireless Ronin common stock received in the merger in exchange for such shareholder’s Broadcast common stock will be the same as the aggregate basis of the Broadcast common stock surrendered in the exchange. If holders of Broadcast common stock acquired different blocks of Broadcast common stock at different times or at different prices, any gain or loss will be determined separately with respect to each block of Broadcast common stock and such holders’ basis and holding period in their shares of Wireless Ronin common stock may be determined with reference to each block of Broadcast common stock. Any such holders should consult their tax advisors regarding the manner in which cash and Wireless Ronin common stock received in the exchange should be allocated among different blocks of Broadcast common stock and with respect to identifying the bases or holding periods of the particular shares of Wireless Ronin common stock received in the merger. · A Broadcast shareholder’s holding period for the Wireless Ronin common stock received in the merger in exchange for such shareholder’s Broadcast common stock will include the holding period for the Broadcast common stock surrendered in the exchange. · Neither Wireless Ronin nor Broadcast will recognize any gain or loss as a result of the transaction. As noted above, no ruling from the Internal Revenue Service has been or will be sought in connection with the merger. The Internal Revenue Service is therefore not precluded from asserting a contrary opinion. If the Internal Revenue Service were to challenge successfully the “reorganization” status of the transaction, a holder of Broadcast common stock would recognize gain or loss with respect to such shareholder’s shares of Broadcast common stock surrendered in the merger. The gain or loss would be equal to the difference between (1) the fair market value of the Wireless Ronin common stock received in the merger and (2) the Broadcast shareholder’s adjusted tax basis in the Broadcast common stock surrendered in the merger. Such shareholder’s total tax basis in the Wireless Ronin common stock received would equal its fair market value at the Effective Time and such shareholder’s holding period for the stock would begin the day after the consummation of the merger. Each Broadcast shareholder who receives shares of Wireless Ronin common stock in the merger is required to file a statement with his, her or its federal income tax return setting forth the shareholder’s basis in the shares of Broadcast common stock surrendered, the fair market value of the shares of Wireless Ronin common stock received in the merger and is required to retain permanent records of these facts. 20 TABLE OF CONTENTS Accounting Treatment Wireless Ronin has 6,474,135 shares outstanding as of April 9, 2014 and will be the acquirer for accounting purposes. Wireless Ronin intends to account for the merger as an acquisition using the acquisition method of accounting under generally accepted accounting principles. Broadcast’s operating results will be included with Wireless Ronin’s operating results beginning as of the Effective Time. Effective Time of the Merger; Exchange of Shares The merger will become effective when articles of merger are filed with the Secretary of State of Utah. We expect to file the articles of merger as soon as practicable after Broadcast’s special shareholders’ meeting, subject to approval by Broadcast’s shareholders at the special meeting, and satisfaction or waiver of the other terms and conditions of the Merger Agreement. Registrar and Transfer Company will act as exchange agent for the merger and will forward detailed instructions to you regarding the surrender of your share certificates, together with a letter of transmittal, promptly after the merger is completed. You should not submit your certificates to Registrar and Transfer Company until you have received these materials. Registrar and Transfer Company will issue new Wireless Ronin common stock certificates to all Broadcast shareholders exchanging their shares and pay you for any fractional interests in cash as promptly as practicable following receipt of your certificates and other required documents. You will not receive accrued interest on the cash payable to you upon the surrender of your certificates. YOU SHOULD NOT SEND ANY SHARE CERTIFICATES AT THIS TIME. Conditions to the Merger Wireless Ronin’s and Broadcast’s obligations under the Merger Agreement are subject to the prior satisfaction or waiver of a number of conditions, including but not limited to the following: · Wireless Ronin and Broadcast’s representations and warranties shall be correct on the closing date in all material respects, and they shall have performed all covenants required to be performed on the closing date; · this proxy statement/prospectus shall have been declared effective and remain in effect under the Securities Act of 1933 and qualified in any states in which shareholders of Broadcast holding at least 99% of the outstanding shares have an address of record; no stop order shall have been issued by the SEC and no proceeding seeking a stop order has been initiated by the SEC or any applicable state and remain pending or shall be threatened in writing; · Broadcast shall have obtained shareholder approval in accordance with the Utah Revised Business Corporation Act and Broadcast’s charter documents; · no material adverse effect of Broadcast or Wireless Ronin will have occurred that has not been cured, and no event shall have occurred or circumstance shall exist that, in combination with any other events or circumstances then in existence, would reasonably be expected to have or result in a material adverse effect on Wireless Ronin or Broadcast. · no provision of any applicable law shall prohibit or enjoin the consummation of the merger; · all required approvals, applications or notices with governmental authorities shall have been obtained, except those approvals the failure of which to obtain would not, individually or in the aggregate, reasonably be expected to have a material adverse effect on Wireless Ronin or Broadcast; · holders representing no more than 0.5% of the outstanding Broadcast shares of common stock shall have exercised their dissenters’ rights; · Robert Ingraham and Cameron Francis shall have entered into employment agreements with Wireless Ronin; · Broadcast shall have arranged for the conversion of all of its outstanding secured and unsecured debt obligations into shares of Broadcast common stock; and 21 TABLE OF CONTENTS · Broadcast shall have no more than $250,000 in outstanding accounts payable, and the creditors to whom such accounts payable relate shall agree to collect such accounts payable in 12 equal monthly installments after the merger; and · no more than 3,000,000 shares of Wireless Ronin stock will be subject to outstanding options, warrants and other securities convertible into such shares, subject to certain exceptions. If the law permits, Wireless Ronin or Broadcast may each waive conditions for their benefit and their shareholders’ benefit and complete the merger even though one or more of these conditions has not been met. Broadcast’s shareholder approval of the merger, the Merger Agreement and the transactions contemplated by the Merger Agreement cannot be waived.We cannot be certain that all of the conditions to the merger will be satisfied or waived or that the merger will occur. Federal and State Regulatory Requirements This proxy statement/prospectus must be declared effective by the SEC and remain effective as of the date of closing of the merger.Broadcast and Wireless Ronin are not aware of any other federal or state regulatory requirements that must be complied with or approval must be obtained in connection with the merger. Although Broadcast is the holder of FCC licenses, it presently does not have an employee who is a licensed operator under applicable FCC regulations, and therefore Broadcast cannot use its FCC licenses until it hires a licensed operator. Termination of Merger Agreement Broadcast and Wireless Ronin may agree at any time prior to Effective Time to terminate the Merger Agreement without completing the merger, even if the Broadcast shareholders have approved it. Also, either company may decide, without the consent of the other, to terminate the Merger Agreement, subject to various conditions, in a number of circumstances. These circumstances include, among others: · the merger not having been completed by May 30, 2014, which may be extended by mutual written consent of the parties; · any court or governmental entity issuing a final order or judgment preventing completion of the merger; · Broadcast’s shareholders fail to approve the merger at their special meeting; · certain breaches under the Merger Agreement, including breaches of representations and warranties which cannot be timely cured; and · upon the receipt of a superior offer, as defined in the Merger Agreement, and the payment to the other party of up to a $100,000 breakup fee. Summary Consolidated Financial Data of Wireless Ronin The following tables set forth summary consolidated financial information of Wireless Ronin. The summary statement of operations data for the fiscal years ended December 31, 2013 and December 31, 2012, and the selected balance sheet data as of December 31, 2013 have been derived from Wireless Ronin’s audited consolidated financial statements.The following information should be read together with Wireless Ronin’s consolidated financial statements, the notes related thereto and management’s related reports on Wireless Ronin’s financial condition and performance, which appear later in this proxy statement/prospectus. The operating results for the fiscal year ended December 31, 2013 are not necessarily indicative of the results to be expected in any future period. (In thousands, except per share data) 22 TABLE OF CONTENTS Year Ended December 31, Statement of operations data Total revenue $ $ Net loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Basic and diluted weighted average shares outstanding Cash dividends declared per common share $ $ December 31, Balance sheet data Total assets $ Long term obligations $ Summary Consolidated Financial Data of Broadcast The following tables set forth summary consolidated financial information of Broadcast. The summary statement of operations data for the fiscal years ended December 31, 2013 and December 31, 2012, and the selected balance sheet data as of December 31, 2013 have been derived from Broadcast’s audited consolidated financial statements.The following information should be read together with Broadcast’s consolidated financial statements, the notes related thereto and management’s related reports on Broadcast’s financial condition and performance, which appear later in this proxy statement/prospectus. The operating results for the fiscal year ended December 31, 2013 are not necessarily indicative of the results to be expected in any future period. (In thousands, except per share data) Year Ended December 31, Statement of operations data Total revenue $ $ Net income (loss) $ ) $ Basic and diluted loss per common share $ ) $ Basic and diluted weighted average shares outstanding $ $ Cash dividends declared per common share $ $ December 31, Balance sheet data Total assets $ Long term obligations $ Equivalent and Comparative Per Share Information The following tables set forth selected per share information on a historical and pro forma combined basis for each of Wireless Ronin common stock and Broadcast common stock for the fiscal year ended December 31, 2013.You should read the table below together with the historical consolidated financial statements and the related notes of Wireless Ronin and Broadcast contained elsewhere in this proxy statement/prospectus. The pro forma information, while helpful in illustrating the financial characteristics of the combined company under one set of assumptions, does not reflect the impact of possible revenue enhancements or expense efficiencies, among other factors, that the companies expect to occur result as a consequence of the merger, and accordingly, does not attempt to predict or suggest future results. The pro forma information also does not necessarily reflect what the historical results of the combined company would have been had the companies been combined during these periods. Historical Pro Forma Wireless Ronin Broadcast Adjustments Note # Combined As of and for the year ended December 31, 2013 Basic and diluted weighted average shares $ )
